Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-15-00352-CV

                   In the Interest of A.M.Y., R.C.M., and E.J.M.Y., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01855
                     Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED October 21, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice